In re Nero, Verge L.; applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “E”, No. 82-2664; to the Court of Appeal, Fifth Circuit, No. 88-KH-0046.
Prior report: . La.App., 524 So.2d 524.
Granted in part and denied in part. Relator’s sentence to years in the parish prison exceeds the maximum sentence provided by La.R.S. 14:69 B(2). Relator’s sentence is amended to 2 years in parish prison, the maximum length provided for the crime of which relator stands convicted. Otherwise, denied.